The deed, the subject of the action of Ewell v. Stoddard Realty Co., Inc., conveyed no title to the defendants, for, while it purports to be the corporation deed, it is signed and acknowledged by the testator as an individual. In the action of Ewell v. Ewell there was sufficient evidence received to warrant the granting of the relief sought. The judgment as to such actions is, therefore, reversed upon the law and the facts, with costs, and judgment directed for the plaintiffs therein, with costs. Findings of fact numbered 10, 11, 13, 14, 27, 28, 29, 30 and 37, and conclusions of law numbered fourth, fifth and sixth, are reversed, and plaintiffs’ proposed findings of fact numbered 1 to 48, inclusive, and conclusions of law numbered first to fifth, inclusive, are found. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur. Settle order on notice.